DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-17 are pending.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “protective housing coupled with the medication reminder device, wherein the protective housing houses the portable device and comprises a sensor and a holder, the sensor configured to monitor the at least one patient parameter, and the holder is configured to hold the second dose the medication” and “transmitting a signal to the protective housing to open the holder…,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-6 are drawn to a method for providing a reminder to a patient of when a second dose of a medication should be administered, which is within the four statutory categories (i.e. process).  Claims 7-16 are drawn to a device/system for providing a reminder to a patient of when a second dose of a medication should be administered ,which is within the four statutory categories (i.e. machine, manufacture).    Claim 17 is drawn to a non-transitory medium for providing a reminder to a patient of when a second dose of a medication should be administered, which is within the four statutory categories (i.e. manufacture).
Claims 1-6 (Group I) recite a method for providing a reminder to a patient of when a second dose of a 4medication should be administered, applied to a medication reminder device provided in a portable, the patient having been administered a first dose of the 5medication, the method comprising: 
6obtaining a measurement of at least one patient parameter through protective housing coupled with the medication reminder device, wherein the protective housing hoses the portable and comprises a sensor and a holder, the sensor is configured to monitor the at least one patient parameter, and the holder is configured to hold the second dose of the medication (adding insignificant extra-solution activity, mere data gathering, see MPEP § 2106.05(g)); 
7determining whether the measurement of the at least one patient parameter is outside 8of a range; 
910determining a total time lapse since the administration of the first dose of the medication in response to the measurement of the at least one patient parameter being outside of the range; 
11determining a concentration of the medication in blood of the patient based at least on 12the total time lapse; and 
13transmitting a signal to the protective housing to open the holder and reminding the patient to take the second dose of the medication held in the holder in response to the concentration of the medication in the blood of that patient being below a threshold (adding insignificant extra-solution activity, see MPEP § 2106.05(g) and generally linking see MPEP § 2106.05(h)).  
The bolded limitations, given the broadest reasonable interpretation, cover a mathematical concept and/or a certain method of organizing human activity because it recites mathematical relationships, formulas, equations, and/or mathematical calculations and/or fundamental economic practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people (monitoring patient parameters to provide reminders to take a second dose of medication).  Any underlined limitations not identified above as part of abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 7-10, 11-16 and 17 is identical as the abstract idea for Claims 1-6 (Group I), because the only difference between the claims is they are directed towards different statutory categories. 
Dependent Claims 1-6 and 8-17 include other limitations, for example claims  182, 8 and 12 recite retrieving a pharmacokinetics 19profile of the medication (adding insignificant extra-solution activity, mere data gathering, see MPEP § 2106.05(g)), 20wherein the concentration of the medication in the blood of the patient is determined 21based on the total time lapse and the pharmacokinetics profile of the medication (further limiting the abstract idea),  claim  223 recites obtaining a profile of the 23patient (adding insignificant extra-solution activity, mere data gathering, see MPEP § 2106.05(g)), 24wherein the profile comprises information relating to at least one of an age and a 25gender of the patient, and 26wherein the retrieved pharmacokinetics profile of the medication is specific to at least 27one of the age and the gender of the patient (further limiting the abstract idea), claims  284 and 10 recite receiving, at a time of the 29administration of the first dose of the medication, an indication indicating the time of the 30administration (adding insignificant extra-solution activity, mere data gathering, see MPEP § 2106.05(g)), claims 5 and 10 recite30WO 2019/085367PCT/CN2018/078905 determining the total time 2lapse based on the time of the administration of the first dose of the medication (further limits the abstract idea), claims 6 and 9 recite  3obtaining an image of a 4packaging of the medication, 5wherein the generated reminder comprises the image of the packaging of the 6medication, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 7.  Examiner notes that claims 11 and 17 recite substantially similar limitations as independent claims 1 and 7. Claim 7 further recites a server coupled to the medication reminder device (mere instructions to implement an abstract idea on a computer, see MPEP § 2106.05(f)) and claim 11 additionally recites a non-transitory computer-readable storage medium storing a program that, when 25executed by a computer, performs the method (mere instructions to implement an abstract idea on a computer, see MPEP § 2106.05(f)).  
Furthermore, Claims 1-17 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a server and a computer, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0015-0016] and [0021] of the present Specification, see MPEP 2106.05(f)
add insignificant extra-solution activity to the abstract idea – for example, the recitation of obtaining measurement data, which amounts to mere data gathering, and/or the recitation of generating a reminder, which amounts to an insignificant application, see MPEP 2106.05(g)
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h))
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because, the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0015-0016] and [0021] of the Specification discloses that the additional elements (i.e. server, computer) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving, displaying data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives measurement data, profile data;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites retrieving the profile data from storage in order to determine if a medication reminder should be generating;
Dependent Claims 2-6 and 8-17 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network as detailed above.
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-17 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a parameter acquisition unit configured to obtain…;” 
“a time counter configured to…determine…;” 
“a concentration determination unit configured to determine…;” and 
“a reminder generation unit configured to…generate…;” 
in claims 7-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The instant specification describes that:
“a parameter acquisition unit” may include a blood pressure monitor or a non-invasive blood glucose meter (Paragraphs  [0085-0086]); 
“a time counter” determines when one or more of the acquired patient parameters is outside of a desired range, the total time lapse since the previous administration of a dose of the drug, which is made by quantifying the interval between the current time and the time when a dose of the drug was previously administered; 
“a concentration determination unit” determines the concentration of24 the drug in the patient's blood serum, based on the total time lapse since the previous 25administration of a dose of the drug and the pharmacokinetics profile of the drug (Paragraph [0080]); and
“a reminder generation unit” generates a reminder to the patient to administer the second dose of the medication when the concentration of the medication in the blood of the patient is below a threshold (Paragraph [0011]).
The above units are all part of the medication reminder device, as show in figure 4 and discussed in paragraph [0077] of the specification, which includes a processor (Specification, paragraphs [0100]) to carry out the functions of the various units included in the device). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “obtaining a measurement of at least one patient parameter through protective housing coupled with the medication reminder device, wherein the protective housing houses the portable device and comprises a sensor and a holder, the sensor configured to monitor the at least one patient parameter, and the holder is configured to hold the second dose of the medication” and “transmitting a signal to the protective housing to open the holder….”  The instant specification does not disclose any specifics regarding the “housing” or how it is “coupled with the medication reminder device,” or how the protective housing “houses the portable device and comprises a sensor and a holder.”  Furthermore, it fails to disclose any mention of or details regarding the “holder [being] configured to hold the second dose of the medication.”  The protective housing, discussed in at least paragraphs [0050] and [0054] and shown in Figure 1C, element 101b, appears to just be a box or case.  There is no sensor shown, nothing to send or receive data.  The disclosure is lacking description as to how the claimed limitations are performed or the way the elements are arranged together (for instance, how the protective housing houses the portable device and a sensor and a holder).
Claims 2-6 and 17 are rejected as they depend from claim 1.
Claims 7 and its dependents, claims 8-16, are rejected for similar reasons. 
Appropriate correction is required.   

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “obtaining a measurement of at least one patient parameter through a protective housing coupled with the medication reminder device.”
It is unclear how a measurement of “at least one patient parameter through a protective housing” is obtained, rendering the claim indefinite.  Is it the portable device measuring the patient parameter or the housing itself?  Furthermore, with respect to the claim 15, the sensor measuring the patient parameter is contained the wearable device.  Is this the same sensor as the sensor recited in claim 7 or a different sensor?  
Claims 2-6 and 17 are rejected as they depend from claim 1.
Claims 7 and its dependents, claims 8-16, are rejected for similar reasons. 
Claim 1 further recites “transmitting a signal to the protective housing to open the holder and remind[] the patient to take the second dose….”  It is unclear what is sending the signal or how it would open the holder as there is not structure or arrangement of the structure to perform the function.
Claims 2-6 and 17 are rejected as they depend from claim 1.
Claims 7 and its dependents, claims 8-16, are rejected for similar reasons. 

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 

Claim Rejections – 35 U.S.C. § 101
Applicant argues the instant claims “provides a method for providing a reminder to a patient for administering a medication, which is intended to solve the issue of false reminders (Remarks, 7).”  The main thrust of the claims is analyzing data to determine if the patient requires a second dose of medication, which is an abstract idea (specifically organizing human behavior).  The additional elements, such as a protective housing and sensor, are not positively recited in the claims.  Furthermore, the limitations as a whole are categorized as insignificant extra-solution activity as the claims merely recite obtaining data from the sensors or transmitting data.
The “transmitting a signal to the protective housing to open the holder and remind the patient…” is merely transmitting data, which is insignificant extra-solution activity and generally linking the abstract idea to a particular field (medication holder). 
The analyzing of data is part of the abstract idea, and therefore, it is moot whether it is “routine” as argued by Applicant.  

Claim Rejections – 35 U.S.C. § 103
The Examiner has withdrawn the 103 rejection in view of the amendments and notes that the amendments have raised new issues under §112.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachelle Reichert whose telephone number is (303)297-4782. The examiner can normally be reached 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686